MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                       FILED
regarded as precedent or cited before any
                                                                       Dec 31 2019, 6:22 am
court except for the purpose of establishing
the defense of res judicata, collateral                                     CLERK
                                                                        Indiana Supreme Court
estoppel, or the law of the case.                                          Court of Appeals
                                                                             and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Steven E. Ripstra                                       Curtis T. Hill, Jr.
Jasper, Indiana                                         Attorney General of Indiana
                                                        Benjamin J. Shoptaw
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Randall Ray Kratzer,                                    December 31, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-1181
        v.                                              Appeal from the Dubois Circuit
                                                        Court
State of Indiana,                                       The Honorable Mark R.
Appellee-Plaintiff.                                     McConnell, Judge
                                                        Trial Court Cause No.
                                                        19C01-1808-F6-901
                                                        19C01-1310-FB-821



Tavitas, Judge.



Court of Appeals of Indiana | Memorandum Decision 19A-CR-1181 | December 31, 2019               Page 1 of 12
                                             Case Summary
[1]   Randall Ray Kratzer appeals the trial court’s determination of jail time credit

      following its revocation of Kratzer’s probation and work release placement and

      following his conviction for failure to return to lawful detention, a Level 6

      felony. We affirm.


                                                     Issue
[2]   Kratzer’s sole issue on appeal is whether the trial court erroneously denied

      Kratzer jail time credit to which he was entitled.


                                                     Facts
[3]   This appeal stems from Kratzer’s numerous periods of pretrial confinement

      between 2012 and 2019 in several different jurisdictions. In December 2012

      and January 2013, respectively, Kratzer was charged in separate causes with

      driving with a suspended license having a prior conviction within ten years and

      failure to appear on a felony charge in Perry County, Indiana (“the Perry

      County offenses”). In September and November of 2013, Kratzer was charged

      in Vanderburgh County, Indiana with separate counts of theft, Class D felonies

      (“the Vanderburgh County Offenses”).


[4]   In October 2013, the State charged Kratzer in Cause 19C01-1310-FB-821 (“FB-

      821”) with confining and compelling T. to engage in sexual intercourse in

      Dubois County, Indiana. On May 21, 2014, Kratzer pleaded guilty in Cause

      FB-821 to Count I, criminal confinement, a Class D felony; Count II, sexual

      battery, a Class D felony; and Count III, to being a habitual offender. The plea
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1181 | December 30, 2019   Page 2 of 12
      agreement provided: “In the event [Kratzer] violates any of the terms of

      Community Corrections or Probation, [Kratzer]’s Community Corrections and

      Probation sentences shall be revoked, and he will be remanded to the [DOC]

      for the remainder of his sentence.” Kratzer’s Conf. App. Vol. II p. 90.


[5]   During the hearing on Kratzer’s guilty plea in Dubois County, counsel for

      Kratzer advised the trial court that Vanderburgh and Perry Counties had holds

      on Kratzer and requested that “he be released to work release” to “allow him . .

      . to take care of these holds and so that when we come back for sentencing, he

      would be ready to go.” Tr. Vol. II p. 12. The trial court replied that it was

      amenable to allowing the other counties to take custody of Kratzer, but that

      “there would be a hold on [Kratzer in Dubois County] so that [Vanderburgh

      and Perry Counties] don’t turn [Kratzer] loose. . . .” Id. at 11.


[6]   On June 17, 2014, Kratzer was sentenced in Cause FB-821 to: Count I, three

      years in the DOC, comprised of one year in the Dubois County Security

      Center, and two years on community corrections work release; Count II, three

      years on community corrections work release; and Count III, four years

      suspended to probation, including two years on adult day reporting, with the

      sentences to be served consecutively. The trial court awarded Kratzer 166 days

      of jail time credit for time served in Dubois County. 1 The trial court also




      1
        Kratzer received 166 days of jail time credit for time served in Dubois County from November 25, 2013, to
      February 3, 2014, and from March 15, 2014, to June 16, 2014. During the sentencing hearing, Kratzer
      argued that he was entitled to additional jail time credit. At the time, Kratzer had not received jail time
      credit in Vanderburgh or Perry Counties for time spent in jail in either county.


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1181 | December 30, 2019               Page 3 of 12
      ordered Kratzer to report to work release within three hours of sentencing that

      same day. Kratzer “absconded.” 2 Id. at 237.


[7]   On September 19, 2014, Kratzer was sentenced, pursuant to a plea agreement,

      to time served for the Vanderburgh County offenses and was awarded 308 days

      of jail time credit. On October 9, 2014, Kratzer pleaded guilty to one of the two

      Perry County offenses in exchange for dismissal of the other charged offense.

      Kratzer was sentenced to time already served. See Exhibits Vol. p. 11.


[8]   Beginning on approximately December 2, 2015, Kratzer was incarcerated for

      several years on various criminal charges in Daviess County, Kentucky. 3 See

      Tr. Vol. II p. 40; State’s Ex. 4.


[9]   On June 7, 2016, in Dubois County, Indiana, the State petitioned to revoke

      Kratzer’s work release placement; and the trial court issued bench warrants for

      Kratzer’s arrest. The State subsequently filed an amended petition to revoke his

      probation.




      2
          Kratzer did not return to Dubois County’s custody until April 2018.
      3
        On August 11, 2016, Kratzer was sentenced, pursuant to a plea agreement, to three years in the
      Commonwealth of Kentucky’s Department of Correction for “theft by failure to make required disposition of
      property valued at $500.00 or more.” Exhibits Vol. p. 25. On October 20, 2016, Kratzer was sentenced,
      pursuant to a plea agreement, to one year in the Commonwealth of Kentucky’s Department of Correction for
      “theft by failure to make required disposition of property valued at $500.00 but less than $10,000.00.” Id. at
      20, 21. The Kentucky Court ordered Kratzer’s Kentucky sentences to be served consecutively, for an
      aggregate three-year sentence. Kratzer was in custody in Kentucky from December 2, 2015, until he was
      discharged to “post incarceration supervision” on April 8, 2018, having fully served his Kentucky sentences.
      See id. at 32. Kratzer was then transported to Dubois County, Indiana. See id. at 16.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1181 | December 30, 2019                Page 4 of 12
[10]   On or about April 8, 2018, Kratzer was transported to Dubois County, Indiana,

       from Kentucky; on April 9, 2018, Kratzer appeared before the trial court in the

       custody of the Dubois County Sheriff’s Department “as a result of a warrant.”

       Kratzer’s Conf. App. Vol. II p. 12. On April 10, 2018, the State filed an

       amended petition to revoke Kratzer’s work release placement, and on April 13,

       2018, the State filed a petition to revoke Kratzer’s probation. At a hearing on

       April 16, 2018, Kratzer denied the allegations in the amended petition to revoke

       work release and the petition to revoke Kratzer’s probation.


[11]   On July 13, 2018, the trial court conducted a hearing on the petition to revoke

       work release and the petition to revoke Kratzer’s probation. On August 10,

       2018, Kratzer was unsuccessfully terminated from work release. The trial court

       placed Kratzer on pretrial release; however, he failed to return as scheduled and

       reportedly absconded from the jurisdiction. On August 13, 2018, the State

       charged Kratzer with failure to return to lawful detention in Dubois County in

       Cause 19C01-1808-F6-901 (“F6-901”). A bench warrant was issued for

       Kratzer’s arrest. On August 14, 2018, the State filed a second petition to revoke

       Kratzer’s work release placement. On August 24, 2018, the State filed its

       second petition to revoke Kratzer’s probation. On or about August 21, 2018,

       law enforcement officials located Kratzer in Illinois and returned him to Dubois

       County custody.


[12]   On January 7, 2019, the trial court conducted a fact-finding hearing on the

       petitions to revoke work release and probation. At the close of the evidence,

       the trial court found that Kratzer violated the terms of his work release and

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1181 | December 30, 2019   Page 5 of 12
       probation in FB-821 and ordered Kratzer to be held pending disposition in F6-

       901. Kratzer was convicted by a jury in F6-901 on January 23, 2019. On

       March 28, 2019, the trial court ordered him to serve 3,285 days of his

       previously-suspended sentence in FB-821 in the DOC. In FB-821, the trial

       court awarded Kratzer 344 days of jail time credit and an additional 344 days of

       good credit time for his pretrial confinement from April 8, 2018, to August 10,

       2018; and from August 21, 2018, to March 27, 2019. In F6-901, the trial court

       sentenced Kratzer to 547 days in the DOC, with the F6-901 and FB-821

       sentences to be served consecutively. The trial court did not award jail time

       credit in F6-901. Kratzer filed a motion to correct error on April 26, 2019,

       which the trial court denied on April 30, 2019. Kratzer now appeals from the

       trial court’s determination of jail time credit.


                                                   Analysis
[13]   Kratzer argues that he is entitled to additional jail time credit and good time

       credit applied to the aggregate of his sentences in FB-821 and F6-901, “from the

       time of his original 2013 arrest in Cause 1310-FB-000821, while being held in

       Dubois County, other Indiana jurisdictions, and in Illinois on an Indiana

       warrant.” Kratzer’s Br. pp. 12, 20. The State counters that Kratzer seeks to

       “double dip by receiving credit time for his time [spent incarcerated] from other

       counties and states.” Appellee’s Br. p. 11.


[14]   Pre-sentence jail time credit is a matter of statutory right, not a matter of

       judicial discretion. Weaver v. State, 725 N.E.2d 945, 948 (Ind. Ct. App. 2000).


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1181 | December 30, 2019   Page 6 of 12
         Indiana Code Section 35-50-6-3 (2015) provides, regarding good
         time credit for a person convicted of a crime that occurred prior
         to July 1, 2014:[ 4]


         (b) A person assigned to Class I earns one (1) day of good time
         credit for each day the person is imprisoned for a crime or
         confined awaiting trial or sentencing.


         (c) A person assigned to Class II earns one (1) day of good time
         credit for every two (2) days the person is imprisoned for a crime
         or confined awaiting trial or sentencing.


         (d) A person assigned to Class III earns no good time credit.


         (e) A person assigned to Class IV earns one (1) day of good time
         credit for every six (6) days the person is imprisoned for a crime
         or confined awaiting trial or sentencing.


         As our Indiana Supreme Court has noted, when a defendant
         challenges the validity of the pre-sentence credit time he received,
         there are two types of credit that must be calculated: “(1) the
         credit toward the sentence a prisoner receives for time actually
         served, and (2) the additional credit a prisoner receives for good
         behavior and educational attainment.” Purcell v. State, 721
N.E.2d 220, 222 (Ind. 1999). * * * * *


         To determine whether a prisoner is entitled to pre-trial credit for
         actual time served, we must determine whether the defendant
         was confined before trial and whether that confinement was the
         “result of the criminal charge for which [the] sentence is being



4
 Kratzer’s FB-821 offense, which is the subject of the jail time credit issue, was committed prior to July 1,
2014.

Court of Appeals of Indiana | Memorandum Decision 19A-CR-1181 | December 30, 2019                   Page 7 of 12
               imposed.” Stephens v. State, 735 N.E.2d 278, 284 (Ind. Ct. App.
               2000), trans. denied. See Ind. Code § 35-50-6-3 (requiring
               defendant be “confined awaiting trial or sentencing”). Thus, for
               example,


                       [i]f a person incarcerated awaiting trial on more than one
                       charge is sentenced to concurrent terms for the separate
                       crimes, he or she is entitled to receive credit time applied
                       against each separate term. However, if the defendant
                       receives consecutive terms, he or she is only allowed credit
                       time against the total or aggregate of the terms.


               Payne v. State, 838 N.E.2d 503, 510 (Ind. Ct. App. 2005)), trans.
               denied.


               Once we have determined whether a prisoner was entitled to
               credit for actual time served and, if so, how many days were
               earned, then we may turn to Indiana Code Section 35-50-6-3 to
               determine how many days of good time credit were also earned.
               Good time credit under that statute is a “matter of statutory right,
               not a matter of judicial discretion.” Weaver v. State, 725 N.E.2d
945, 948 (Ind. Ct. App. 2000). The trial court simply calculates
               how many good time credit days the defendant earned based on
               the number of days of actual time served and the defendant’s
               “Class,” as defined in Indiana Code Section 35-50-6-4.


       Maciaszek v. State, 75 N.E.3d 1089, 1091-92 (Ind. Ct. App. 2017), trans. denied.


[15]   Kratzer cites Maciaszek in support of his claim that he is entitled to additional

       jail time credit for time that he served in other jurisdictions while subject to a

       Dubois County hold. While Maciaszek served an unrelated sentence for a

       Florida conviction, Maciaszek was charged with criminal offenses in Indiana,

       and Indiana authorities placed a hold on Maciaszek. At the time, Maciaszek
       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1181 | December 30, 2019   Page 8 of 12
       was also under holds for alleged crimes committed in New Hampshire and

       Maine. Upon completion of his Florida sentence, Maciaszek was transported

       to New Hampshire, where he was convicted and sentenced for crimes

       committed there. During his incarceration in New Hampshire, Maciaszek

       sought disposition of his Indiana charges and, at his request, was transported to

       Indiana, where he pleaded guilty and was sentenced “with no credit for time

       served prior to sentencing.” Maciaszek, 75 N.E.3d at 1091. Maciaszek was

       returned to New Hampshire, subject to an order to be transported back to

       Indiana after he served his New Hampshire sentence.


[16]   Maciaszek subsequently petitioned unsuccessfully for additional jail time credit

       in Indiana for the period between the enactment of Indiana’s hold and the

       imposition of his Indiana sentence. On appeal, we affirmed the trial court’s

       denial of additional jail time credit as to Maciaszek’s “request for presentence

       credit for actual time served or good time credit based on the time he spent

       incarcerated in Florida and New Hampshire prior to his extradition to

       Indiana[.]” Id. at 1095. As we reasoned:


               Although IC 35-50-6-3 states a defendant is allowed credit for
               time “confined awaiting trial or sentencing,” we conclude the
               Legislature clearly intended the credit to apply only to the
               sentence for the offense for which the presentence time was
               served. Any other result would allow credit time for time served
               on wholly unrelated offenses. Under the criminal justice system,
               once convicted, the defendant must serve the sentence imposed
               for the offense committed. Credit time allowed by legislative grace
               toward a specific sentence clearly must be for time served for the offense for
               which that specific sentence was imposed.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1181 | December 30, 2019   Page 9 of 12
       Id. at 1093. Thus, we found that because Maciaszek’s Indiana charges were

       unrelated to his Florida and New Hampshire convictions, the trial court did not

       err when it refused to award Indiana credit time to Maciaszek for the time he

       served in Florida and New Hampshire on unrelated charges.


[17]   The instant case, like Maciaszek, is muddled by Kratzer’s multiple periods of

       incarceration in different jurisdictions during the relevant period. As the trial

       court observed in its amended sentencing order, “[Kratzer] has been

       incarcerated elsewhere nearly all, if not all, of the time that has elapsed since he

       was released from the Dubois County Security Center [on June 17, 2014] to

       begin work release” and failed to return. Kratzer’s Conf. App. Vol. II p. 160.

       Consistently with the relevant holding in Maciaszek, the trial court told Kratzer

       at the sentencing hearing in FB-821 and F6-901: “You only get credit for time

       that you served on this cause, or this jail”; “if you went somewhere to answer to

       another charge, if you ended up serving time on that, you get credit [ ] toward[ ]

       that cause, but you wouldn’t get credit here”; “[i]f you had a hold it would have

       been out of another county[;] [a]ny time that you serve[d] as a result of that

       [other county’s hold] would be applied towards that other county, not this

       county[.]” Id. at 244-46.


[18]   The record on appeal is extremely convoluted and spans multiple periods of

       pretrial confinement in different jurisdictions. See Kratzer’s Br. p. 15 (“It is

       evident that the two separate cases, extending over a six-year period (2013 to

       2019), involving eight different jurisdictions, contributes to the difficulty in



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1181 | December 30, 2019   Page 10 of 12
       precisely calculating credit time.”) (footnote omitted). As Kratzer argues in his

       brief:


                . . .[T]he Record in this Case is in many instances, and perhaps
                charitably characterized, as muddled. A few examples out of
                several are that: . . . there is no evidence in the Record to
                precisely identify [the] time [that Kratzer spent incarcerated in
                Spencer County]; Vanderburgh County and Dubois Count[ies]’
                Work Release sentences seem to overlap; and Kratzer was
                arrested on December 24, 2014, November 10, 2015, and August
                11, 2016, in unspecified Courts on charges with unspecified
                results . . . .


       Id. at 19.


[19]   That said, the record before us reveals the following: during the relevant period,

       Kratzer was subject to Indiana criminal charges in Perry, Spencer, and

       Vanderburgh Counties and criminal charges in Kentucky; and Kratzer was

       subject to holds in Vanderburgh County and Kentucky. The record further

       reveals that the majority of Kratzer’s pretrial confinement pertained to offenses

       in other jurisdictions. Specifically, during the relevant period, Kratzer: (1)

       received 308 days of jail time credit regarding the Vanderburgh County

       offenses; (2) received a “time served” sentence regarding the Perry County

       offenses; and (3) fully served an aggregate three-year sentence for Kentucky

       convictions from December 2015 through April 2018, at which time he was

       returned to Dubois County custody.


[20]   In determining Kratzer’s eligibility for jail time credit from such a convoluted

       incarceration record, the trial court correctly declined to award jail time credit

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1181 | December 30, 2019   Page 11 of 12
       to Kratzer for time that Kratzer clearly served in other jurisdictions on

       unrelated charges. See Maciaszek, 75 N.E.3d at 1093 (“Credit time allowed by

       legislative grace toward a specific sentence must be for time served for the

       offense for which that specific sentence was imposed.”). Kratzer was, therefore,

       not entitled to jail time credit in the Dubois County cases based on his pretrial

       confinement in Vanderburgh and Perry Counties or in Kentucky. The record

       conclusively establishes that, after Kratzer was returned to Dubois County’s

       custody in April 2018, Kratzer served periods of pretrial confinement in the

       Dubois County Security Center from April 8, 2018, to August 10, 2018; and

       from August 21, 2018, to March 28, 2019. Accordingly, the trial court properly

       granted Kratzer his jail time credit in Dubois County in FB-821. The trial court

       did not deny Kratzer jail time credit to which he was entitled.


                                                 Conclusion
[21]   The trial court did not deny Kratzer jail time credit to which he was entitled.

       We affirm.


[22]   Affirmed.


       Brown, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-1181 | December 30, 2019   Page 12 of 12